JUDGE Crenshaw
delivered the opinion of the Court.
This was an action of assumpsit charging the defendant Humphreys, as surviving partner of Trowbridge, for goods sold and delivered by Palmer to Humphreys and Trowbridge. On the trial in the Circuit Court, the plaintiff, after having proved the partnership between the defendant and Trow-bridge, offered the books of his intestate Palmer in evidence, and after proving the hand-writing, proceeded to examine the day book for the particular charges, and on examination it appeared that all the charges, were made against Henry Trowbridge, and not against Henry Trowbridge and Company. The plaintiff offered to prove that the goods came to the possession of the firm of which the defendant was a partner. The Court, on the defendant’s objection, rejected this testimony, to which the plaintiff excepted and assigns this matter as Error.
The bill of Exceptions does not shew whether the entries in the books were in the hand-writing of the intestate or of his clerk. If in the hand-writing of the intestate, they were not evidence, though he was dead.
The circumstance of the charges being against Trow-bridge alone was not conclusive against the admission of the books in evidence. Humphreys may have been a secret partner, unknown to the intestate at the time of the sale and delivery. Evidence shewing that they came to the hands and possession of the Company might furnish ground for the belief that they were originally purchased for the use and benefit of the Company. It is the unanimous opinion of the Court that the Circuit Court erred in rejecting the testimony, and that the judgment must be reversed and the cause remanded.
Judge Saffold not sitting.
By an Act passed 24th December, 1824, the June Term of the Supreme Court was abolished.